This action is brought by an employee against an employer to recover damages for personal injuries resulting from an explosion. The accident occurred in 1908. The complaint does not allege that notice was served as provided by section 2 of chapter 600 of the Laws of 1902 (now section 201 of chapter 31 of the Consolidated Laws, known as the Labor Law). The defendant's liability *Page 596 
rests upon alleged violations of the rules of the common law and of rules prescribed by the commissioner of labor. The commissioner of labor is required to "See that every necessary precaution is taken to insure the safety and health of employees employed in the mines and quarries and in the construction of tunnels of the state and shall prescribe rules and regulations therefor." (Laws of 1907, chap. 399, § 120, now § 120 of chap. 31 of the Consolidated Laws.)
In pursuance of said statute the commissioner of labor made rules, among which are the following:
"5. After blasting no one except the blaster or blasters shall be allowed in the part of the mine where such blast has been fired, until the blaster has made personal examination, and pronounced all safe."
"7. The mine superintendent or person designated by him shall examine daily all mine appliances and see that they are in safe condition."
"21. All blasting shall be done by one man and his helper, designated by the superintendent for that purpose. After blasting, no one else shall be allowed in that part of the mine or quarry until the blaster has made personal examination and pronounced `all over.' If a blast misses fire, no one except the blaster and his helper shall be allowed in that part of the mine or quarry less than three hours thereafter, unless and until the blaster has made a personal examination and pronounced `all safe' * * *."
The plaintiff was a driller. His work was done with an electric drill. On the day of the accident he was directed by the foreman of a shaft of the defendant's gypsum mine at Oakfield, to go to another part of the mine in the shaft, from that in which he had been working or had ever worked and there drill holes for use in blasting. The plaintiff asked the foreman what the condition of that room was and the foreman said "all good and safe, but got a little water." *Page 597 
The plaintiff went to that part of the mine as directed and commenced drilling. Shortly thereafter the foreman came to the place where he was working. The plaintiff's testimony as to what was then said and as to what then occurred is as follows:
"He came to my room and asked where my lines were and I said: `I don't know,' I said just, `I come this afternoon to this room.' He said: `Come here and I show it.' I went to him and he showed the lines to me, and after I was through with those lines he asked me how many holes I had. I said: `I got four to left side of that room.' He said: `You turn your machine to the right side and put in four more.' I said: `I see one hole in top.' He said: `That hole was all right,' and after I was — he said: `You get through those four holes, you take your drill and put into that hole and measure, and when you get through from measuring it put two holes right close to the pillar.' And I said: `You examine that hole?' He said: `Yes.' I said: `There be blasting in that room?' He said: `No.' Then he went away from me — went into some other place. I was to finish those four holes that he told me, I knew that. I measured that hole and got an explosion." He further testified that the foreman told him "To find out which direction this hole ran." The hole referred to was in the side of the room near a low roof.
The holes that the plaintiff was required to drill were to be six or seven feet deep and the place and direction of some of such holes were necessarily to some extent affected by the hole that was there when he entered the room and the depth and direction of such hole. It is also apparent that it was important to determine whether such hole was filled with explosive. Such fact could have been ascertained by reasonable inspection.
The common-law duty of an employer toward his employee is to provide a reasonably safe place for him to work. That duty includes the duty of reasonable *Page 598 
inspection of the place and of the appliances for the work.
The legislature, by directing the commissioner of labor to see that every necessary precaution is taken to insure the safety and health of employees employed in the mines and quarries and in the construction of tunnels of the state and to prescribe rules and regulations therefor, intended to supplement the common-law rules relating thereto and thereby further to insure the safety of those employed in such dangerous employments. Statutory directions in regard to machinery and appliances and the manner in which work shall be performed made in the interests of human life and to insure the safety and health of employees are ordinarily compulsory. It is the duty of employers not only to adopt the rules of the commissioner of labor made pursuant to statute, but to enforce them. If the rules of the commissioner of labor quoted, after written notice by him, are not obeyed, the employer is liable criminally. (Penal Law, § 1270; Labor Law, §134.) The employer is also subject in case of an injury resulting from their disobedience to the ordinary consequences arising from negligence. (Scott v. International Paper Co., 204 N.Y. 49;Marino v. Lehmaier, 173 N.Y. 530; Racine v. Morris,201 N.Y. 240; Shields v. Pugh  Co., 122 App. Div. 586; Armenti
v. Brooklyn Union Gas Co., 157 App. Div. 276; Caddy v.Interborough Rapid Transit Co., 195 N.Y. 415.)
Where a duty of inspection rests upon a person or corporation it cannot be delegated so as to relieve such person or corporation from the consequences of a failure to inspect or of an inadequate inspection. (Smith v. N.Y., Chic.  St. L.R.R.Co., 86 App. Div. 188; affd., 178 N.Y. 635.)
If a defective and dangerous condition of a place of employment or of an appliance could have been discovered by a reasonable inspection, an inadequate and insufficient inspection which failed to discover such defect *Page 599 
or danger will not relieve an employer from liability arising out of such defect or danger. (Smith v. N.Y., Chic.  St. L.R.R.Co., supra.)
It has become one of the axioms of negligence law that the duty of inspection is the master's duty and one that cannot be delegated so as to relieve the master from responsibility. If a servant performs this duty he is the alter ego of the master and for any negligence in his discharge of that duty the latter is liable. (Koehler v. N.Y. Steam Co., 183 N.Y. 1, and cases cited; Simone v. Kirk, 173 N.Y. 7; Mahoney v. Cayuga LakeCement Co., 208 N.Y. 164.)
The plaintiff was injured by an explosion of dynamite in a hole which had been drilled and charged with the explosive prior to the time when he was placed at work in the room where the explosion occurred.
There are serious disputes of fact in this case, but the jury could have found that the plaintiff was expressly directed by the foreman to measure the depth of the hole by placing his drill therein. The testimony shows that the blaster and the foreman were each charged by the defendant with the duty of inspecting the places in the mine where the men worked before the entry of the workmen therein. The foreman testified that he did inspect the room where the explosion occurred on the morning of the day of the accident. He further testified that he saw the hole and that it was filled with explosives, and that he warned the plaintiff against it. If we take the plaintiff's testimony in regard to his instructions as true the conclusion is justifiable that the foreman did not see the explosives in the hole but assumed that it was free from explosives, otherwise it is inconceivable that he would have directed the plaintiff to put his steel drill therein for the purpose of ascertaining its depth and the direction in which it extended. The jury could have further found that such assumption was accepted without any, or at least without an adequate inspection, to ascertain *Page 600 
the condition of the place in which the plaintiff was placed to perform his work.
Upon the facts as the jury may have found them there is sufficient to justify its conclusion that the defendant was negligent in its inspection of the mine after an explosion and in directing the plaintiff to perform his work in an unsafe place. We do not think that the plaintiff was guilty of contributory negligence as a matter of law. In considering that question the jury had a right to take into account the fact that he was obeying the directions of his foreman. The other questions discussed by counsel do not require consideration in this opinion.
The judgment should be affirmed, with costs.
WILLARD BARTLETT Ch. J., HISCOCK, CUDDEBACK, HOGAN, CARDOZO and POUND, JJ., concur.
Judgment affirmed. *Page 601